DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on 2/10/21. Claims 1 through 20 are presently pending and are presented for examination. 	

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 5/25/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 for Provisional Application 62/982,410 dated 2/27/20.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because “Other embodiments are described and claimed” is not in narrative form.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informality: “wherein the operator interface is further to output…” should be corrected for grammatical reasons.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an operator interface to (i) receive…/…to output…”  in claim 1
“an energy information interface to receive…”  in claim 1
“an energy schedule optimizer to determine…” in claim 1
“a vehicle parameters interface to monitor…/to receive…” in claims 5 and 6
“a range estimation engine to update…”  in claim 6
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Support for the operator interface, energy information interface, energy schedule optimizer, and vehicle parameters interface can be found as hardware, firmware, software, or a combination thereof in Specification Paragraph [0032]. As such, Examiner is interpreting each of these "interfaces and optimizer" as being hardware or a combination of both software and hardware. Support for a range estimation engine can be found as circuity in Specification Paragraph [0032].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 5, 13-14, and 17-18 all recite limitations that have insufficient antecedent basis as specified below: 
Claim 1, “each external energy source.” 
Claim 1, “the onboard energy storage devices.”
Claim 5, “the optimized energy schedule.”
Claim 5, “the optimized energy schedule.”
Claim 13, “each external energy source.” 
Claim 13, “the onboard energy storage devices.”
Claim 14, “the optimized energy schedule.”
Claim 17, “each external energy source.” 
Claim 17, “the onboard energy storage devices.”
Claim 18, “the optimized energy schedule.”
Claims 2-4, 6-12, 15-16, and 19-20 are rejected for being dependent on indefinite claim(s).


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-20 are rejected under 35 U.S.C. 101, because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the computer-readable storage media could be transitory and therefore would just signals per se (see Specification Paragraph [0021]). For the purpose of compact prosecution, the Examiner is interpreting these claims as being non-transitory computer-readable storage media.

Claims 1-20 are rejected under 35 U.S.C. 101, because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-12 are directed to a computing device (i.e., a machine).  Claims 13-16 are directed to a method for energy consumption optimization (i.e. a process). Claims 17-20 (as interpreted above, as though they are non-transitory) are directed to one or more computer-readable storage media comprising a plurality of instructions stored thereon (i.e. an article of manufacture). Therefore, claims 1-20 are within at least one of the four statutory categories.
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as representative claim for the remainder of the 101 rejection. Claim 1 recites:
	A computing device for energy consumption optimization, the computing device comprising:
an operator interface to (i) receive mission parameters associated with a hybrid architecture vehicle having a plurality of onboard energy storage devices and (ii) receive an optimization objective associated with the hybrid architecture vehicle;
an energy information interface to receive cost information associated with a plurality of external energy sources, wherein each external energy source is associated with an onboard energy storage device of the hybrid architecture vehicle; and
an energy schedule optimizer to determine an optimized energy source schedule for the hybrid architecture vehicle based on the mission parameters, the optimization objective, and the cost information using a vehicle energy consumption model associated with the hybrid architecture vehicle, wherein the optimized energy source schedule is indicative of supplying one or more of the onboard energy storage devices with energy from the associated external energy source;
wherein the operator interface is further to output the optimized energy source schedule. The Examiner submits that the foregoing bolder limitation(s) constitute “mental 
processes” because under its broadest reasonable interpretation, the claim covers performances that could be done mentally. For example “to determine…” in the context of the claim encompasses mentally deciding what the optimal mode for a hybrid vehicle is based on the route, wanting to save the most money, and gas prices. Accordingly, the claim recites at least one abstract idea. 
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception into a “practical application.”
	A computing device for energy consumption optimization, the computing device comprising:
an operator interface to (i) receive mission parameters associated with a hybrid architecture vehicle having a plurality of onboard energy storage devices and (ii) receive an optimization objective associated with the hybrid architecture vehicle;
an energy information interface to receive cost information associated with a plurality of external energy sources, wherein each external energy source is associated with an onboard energy storage device of the hybrid architecture vehicle; and
an energy schedule optimizer to determine an optimized energy source schedule for the hybrid architecture vehicle based on the mission parameters, the optimization objective, and the cost information using a vehicle energy consumption model associated with the hybrid architecture vehicle, wherein the optimized energy source schedule is indicative of supplying one or more of the onboard energy storage devices with energy from the associated external energy source;
wherein the operator interface is further to output the optimized energy source schedule. For the following reason(s), the Examiner submits that the above identified additional 
limitations do not integrate the above-noted abstract idea into a practical application. Regarding the “(i) receive… and (ii) receive…,” “receive cost…,” and “further to output…” limitations, the Examiner submits that the limitations are insignificant extra solution activity (MPEP § 2106.05(g)). In particular “(i) receive… and (ii) receive…” and “receive cost…” consists of mere data gathering and “further to output…” consists of post-solutionary activity. Regarding the additional limitations of using a computing device, an operator interface, an energy information interface, an energy schedule operator, and an operator interface to perform the steps, the Examiner submits that these limitations are mere instructions to apply the above-noted abstract idea by merely using a computer to perform the process (MPEP § 2106.05). The computing device, an operator interface, an energy information interface, an energy schedule operator, and an operator interface in all steps are recited at a high-level of generality (i.e., as generic processors performing a generic computer function, such that it all amounts to no more than mere instructions to apply the exception using a generic computer component).
Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
 Regarding Step 2B of the Revised Guidance, independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above, the “(i) receive… and (ii) receive…,” “receive cost…,” and “further to output…”  steps are insignificant extra-solution activity. Additionally, the additional element of using a computing device, an operator interface, an energy information interface, an energy schedule operator, and an operator interface to perform the limitations amounts to nothing more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, the claim is not patent eligible.

Regarding claim 2:
Dependent claim 2 specifies limitations that elaborate on the abstract idea of claim 1 and thus is directed to an abstract idea nor does it recite additional limitations that integrate the claims into a practical application or amount to "significantly more" for similar reasons.

Regarding claim 3:

Dependent claim 3 specifies limitations that elaborate on the abstract idea of claim 1 and thus is directed to an abstract idea nor does it recite additional limitations that integrate the claims into a practical application or amount to "significantly more" for similar reasons.

Regarding claim 4:
Dependent claim 4 specifies limitations that elaborate on the abstract idea of claim 1 and thus is directed to an abstract idea nor does it recite additional limitations that integrate the claims into a practical application or amount to "significantly more" for similar reasons.

Regarding claim 5:
Dependent claim 5 includes limitations that recite an abstract idea (emphasized below). Claim 5 recites:
The computing device of claim 1, 
further comprising a vehicle parameters interface to monitor vehicle telematics of the hybrid architecture vehicle in response to outputting the optimized energy schedule.
The Examiner submits that the foregoing bolded limitations of “to monitor” constitutes a “mental process” because under its broadest reasonable interpretation, the claim covers performances that could be done mentally. For example “to monitor…” in the context of the claim encompasses a driver mentally looking at and comprehending telematics data presented. Accordingly, the claim recites at least one abstract idea.
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception into a “practical application.”
The computing device of claim 1, 
further comprising a vehicle parameters interface to monitor vehicle telematics of the hybrid architecture vehicle in response to outputting the optimized energy schedule.
For the following reason(s), the Examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. Regarding the additional limitations of using a vehicle parameters interface to perform the steps, the Examiner submits that these limitations are mere instructions to apply the above-noted abstract idea by merely using a computer to perform the process (MPEP § 2106.05). The vehicle parameters interface in all steps are recited at a high-level of generality (i.e., as a generic processor, respectively, performing a generic computer function, such that it all amounts to no more than mere instructions to apply the exception using a generic computer component).
Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
 Regarding Step 2B of the Revised Guidance, dependent claim 5 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above, the additional element of using the a vehicle parameters interface to perform the limitations amounts to nothing more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, the claim is not patent eligible.

Regarding claim 6:
Dependent claim 6 specifies limitations that elaborate on the abstract idea of claim 1 and thus is directed to an abstract idea.
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception into a “practical application.”
 The computing device of claim 1, further comprising:
a vehicle parameters interface to receive vehicle telematics data indicative of usage of the hybrid architecture vehicle; and
a range estimation engine to update the vehicle energy consumption model based on the vehicle telematics data, wherein to update the vehicle energy consumption model comprises to update a component aging model based on the vehicle telematics data.
For the following reason(s), the Examiner submits that the above identified additional 
limitations do not integrate the above-noted abstract idea into a practical application. Regarding the “receive …” and “update…” limitations, the Examiner submits that the limitations are insignificant extra solution activity (MPEP § 2106.05(g)). In particular “receive…” consists of mere data gathering and “update…” consists of post-solutionary activity. Regarding the additional limitations of using a vehicle parameters interface and a range estimation engine to perform the steps, the Examiner submits that these limitations are mere instructions to apply the above-noted abstract idea by merely using a computer to perform the process (MPEP § 2106.05). The vehicle parameters interface and range estimation engine in all steps are recited at a high-level of generality (i.e., as generic processors performing a generic computer function, such that it all amounts to no more than mere instructions to apply the exception using a generic computer component).
Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
 Regarding Step 2B of the Revised Guidance, dependent claim 6 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above, the “receive…” and “update…”  steps are insignificant extra-solution activity. Additionally, the additional element of using a vehicle parameters interface and a range estimation engine to perform the limitations amounts to nothing more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, the claim is not patent eligible.

Regarding claim 7:
Dependent claim 7 specifies limitations that elaborate on the abstract idea of claim 6 and thus is directed to an abstract idea nor does it recite additional limitations that integrate the claims into a practical application or amount to "significantly more" for similar reasons.

Regarding claim 8:
Dependent claim 8 specifies limitations that elaborate on the abstract idea of claim 1 and thus is directed to an abstract idea nor does it recite additional limitations that integrate the claims into a practical application or amount to "significantly more" for similar reasons.

Regarding claim 9:
Dependent claim 9 specifies limitations that elaborate on the abstract idea of claim 1 and thus is directed to an abstract idea nor does it recite additional limitations that integrate the claims into a practical application or amount to "significantly more" for similar reasons.

Regarding claim 10:
Dependent claim 10 specifies limitations that elaborate on the abstract idea of claim 1 and thus is directed to an abstract idea nor does it recite additional limitations that integrate the claims into a practical application or amount to "significantly more" for similar reasons.

Regarding claim 11:
Dependent claim 11 specifies limitations that elaborate on the abstract idea of claim 1 and thus is directed to an abstract idea nor does it recite additional limitations that integrate the claims into a practical application or amount to "significantly more" for similar reasons.

Regarding claim 12:
Dependent claim 12 specifies limitations that elaborate on the abstract idea of claim 1 and thus is directed to an abstract idea nor does it recite additional limitations that integrate the claims into a practical application or amount to "significantly more" for similar reasons.

Regarding claims 13 and 17, the claim(s) recite analogous limitations to claim(s) 1
above, and are therefore rejected on the same premise.

Regarding claims 14 and 18, the claim(s) recite analogous limitations to claim(s) 2
above, and are therefore rejected on the same premise.

Regarding claims 15-16, the claim(s) recite analogous limitations to claim(s) 6-7
above respectively, and are therefore rejected on the same premise.

Regarding claims 19-20, the claim(s) recite analogous limitations to claim(s) 6-7
above respectively, and are therefore rejected on the same premise.

Therefore, claims 1-20 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 11-14, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steven et al. (US 2014/0304025, hereinafter Steven).

Regarding claim 1, Steven discloses:
A computing device for energy consumption optimization (Abstract), the computing device comprising:
an operator interface (Fig. 2 Element 211; Paragraph [0102], i.e. communication interface) to (i) receive mission parameters associated with a hybrid architecture vehicle having a plurality of onboard energy storage devices (Paragraphs [0039], [0155], and [0312], i.e. hybrid electric vehicles with a plurality of on-board energy storing units having a constraint, i.e. a mission parameter, e.g. the SOC does should not be allowed to fall below a minimal SOC value, i.e. maximum depth of discharge for the battery) and (ii) receive an optimization objective associated with the hybrid architecture vehicle (Paragraphs [0312] and [0347], i.e. generating an optimized operating schedule for the controller of the energy storage asset, e.g. hybrid vehicle, in order to maximize the total savings for the energy customer);
an energy information interface to receive cost information associated with a plurality of external energy sources (Paragraphs [0010] and [0349]-[0350], i.e. locational marginal price (LMP) interface), 
wherein each external energy source is associated with an onboard energy storage device of the hybrid architecture vehicle (Paragraph [0312], i.e. fuel cell and battery); and
an energy schedule optimizer to determine an optimized energy source schedule for the hybrid architecture vehicle based on the mission parameters, the optimization objective, and the cost information using a vehicle energy consumption model associated with the hybrid architecture vehicle (Paragraphs [0039], [0155], [0312], and [0347], i.e. generating an optimized operating schedule for the controller of the energy storage asset, e.g. hybrid vehicle, based on the mission parameters, i.e. the energy constraint, the optimization objective, i.e. maximizing the total savings for the energy customer, and the cost information), 
wherein the optimized energy source schedule is indicative of supplying one or more of the onboard energy storage devices with energy from the associated external energy source (Paragraph [0312], i.e. controlling charging of the energy storing units);
wherein the operator interface is further to output the optimized energy source schedule (Fig. 2 Element 211; Paragraphs [0102] and [0317], i.e. output of the system, specifically the communication interface).

Regarding claim 2, Steven discloses the computing device of claim 1. Steven further discloses: wherein the plurality of onboard energy storage devices comprises a fluid storage tank and a battery (Paragraph [0312], i.e. fuel cells which often have a hydrogen storage tank and a battery).

Regarding claim 3, Steven discloses the computing device of claim 1. Steven further discloses: wherein the hybrid architecture vehicle comprises a fuel cell electric vehicle, and wherein the plurality of onboard storage devices comprises a hydrogen storage tank and a battery (Paragraph [0312], i.e. fuel cells which often have a hydrogen storage tank and a battery).

Regarding claim 4, Steven discloses the computing device of claim 1. Steven further discloses: wherein the hybrid architecture vehicle comprises an internal combustion engine and an electric motor, and wherein the plurality of onboard storage devices comprises a fuel tank and a battery (Paragraph [0312], i.e. hybrid electric vehicle which often have motor(s), ICU(s), a battery and a fuel tank).

Regarding claim 5, Steven discloses the computing device of claim 1. Steven further discloses: further comprising a vehicle parameters interface to monitor vehicle telematics of the hybrid architecture vehicle in response to outputting the optimized energy schedule (Paragraphs [0102], [0312], [0317], and [0319], i.e. the energy storage asset, e.g. hybrid vehicle, monitors the state of charge of the battery of the hybrid vehicle, i.e. telematics data, based on the operating schedule, i.e. optimized energy schedule via the communication interface).

Regarding claim 11, Steven discloses the computing device of claim 1. Steven further discloses: wherein the computing device comprises a vehicle computer of the hybrid architecture vehicle (Paragraph [0312], i.e. vehicle controller).

Regarding claim 12, Steven discloses the computing device of claim 1. Steven further discloses: wherein to output the optimized energy source schedule comprises to transmit the optimized energy source schedule from the computing device to a vehicle computer of the hybrid architecture vehicle (Paragraphs [0102] and [0312], i.e. apparatus including a processor outputting the schedule to the vehicle controller).

Regarding claims 13 and 17, the claim(s) recite analogous limitations to claim(s) 1
above, and are therefore rejected on the same premise.
	Regarding claim 17, Steven further discloses:
One or more computer-readable storage media comprising a plurality of instructions stored thereon that, in response to being executed, cause a computing device to (Paragraph [0519]): …

Regarding claims 14 and 18, the claim(s) recite analogous limitations to claim(s) 2
above, and are therefore rejected on the same premise.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-7, 15-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Steven, as applied to claims 5, 13, and 17, in view of Wampler et al. (US 2021/0080506, hereinafter Wampler; filed 09/13/2019)

Regarding claim 6, Steven discloses the computing device of claim 1. 
Steven further discloses: further comprising:
a vehicle parameters interface to receive vehicle telematics data indicative of usage of the 
hybrid architecture vehicle (Paragraphs [0102], [0312], [0317], and [0319], i.e. the energy storage asset, e.g. hybrid vehicle, monitors the state of charge of the battery of the hybrid vehicle, i.e. telematics data, via the communication interface); and
…
Steven does not disclose: 
…
a range estimation engine to update the vehicle energy consumption model based on the vehicle telematics data, wherein to update the vehicle energy consumption model comprises to update a component aging model based on the vehicle telematics data.
However, in the same field of endeavor, Wampler teaches a method and system for monitoring a charge capacity of a battery (Abstract) and more specifically: 
…
a range estimation engine to update the vehicle energy consumption model based on the vehicle telematics data, wherein to update the vehicle energy consumption model comprises to update a component aging model based on the vehicle telematics data (Paragraphs [0026]-[0030], [0075], and [0107]-[0108], i.e. updating the charge capacity as the battery of the vehicle as it ages based on monitored parameters if the parameter, i.e. telematics data).
Therefore it would have been obvious before the effective filing date of the invention to modify the disclosure of Steven to incorporate …a range estimation engine to update the vehicle energy consumption model based on the vehicle telematics data, wherein to update the vehicle energy consumption model comprises to update a component aging model based on the vehicle telematics data, as taught by Wampler. Doing so would ensure an accurate estimate of the battery charge state, as recognized by Wampler (Paragraphs [0028]).

Regarding claim 7, the combination of Steven and Wampler teaches the computing 
device of claim 6. Steven does not disclose: wherein to determine the optimized energy source schedule comprises to recommend a component replacement using the component aging model.
	However in the same field of endeavor, Wampler further teaches: wherein to determine the optimized energy source schedule comprises to recommend a component replacement using the component aging model (Paragraphs [0026]-[0030], [0075], [0107]-[0108], and [0128]-[0129], i.e. recommending replacing a battery module based on the aging model).
Therefore it would have been obvious before the effective filing date of the invention to modify the disclosure of Steven to incorporate wherein to determine the optimized energy source schedule comprises to recommend a component replacement using the component aging model, as further taught by Wampler. Doing so would ensure a battery at the end of its life is no longer used, as recognized by Wampler (Paragraphs [0120]).

Regarding claims 15-16, the claims recite analogous limitations to claims 6-7
above respectively, and are therefore rejected on the same premise.

Regarding claims 19-20, the claims recite analogous limitations to claims 6-7
above respectively, and are therefore rejected on the same premise.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Steven, as applied to claim 1, in view of Hyde et al. (US 2015/0239365, hereinafter Hyde).

Regarding claim 8, Steven discloses the computing device of claim 1. Steven further 
discloses: wherein to output the optimized energy source schedule comprises to [output] a cost benefit associated with the optimized energy source schedule compared to a baseline schedule (Paragraphs [0347], [0367], and [0370], i.e. outputting an operating schedule the optimizes energy cost savings).
	Steven does not disclose: wherein to output the optimized energy source schedule comprises to display a cost benefit associated with the optimized energy source schedule compared to a baseline schedule.
	However in the same field of endeavor, Hyde teaches a system and method for management of an energy storage system for a vehicle (Abstract) and more specifically: wherein to output the optimized energy source schedule comprises to display a cost benefit associated with the optimized energy source schedule compared to a baseline schedule (Paragraph [0144], i.e. Hyde teaches an on-vehicle interface display that display network data linked with vehicle system including battery systems. Steven above discloses the “wherein to output…” limitation).
Therefore it would have been obvious before the effective filing date of the invention to modify the disclosure of Steven to incorporate wherein to output the optimized energy source schedule comprises to display a cost benefit associated with the optimized energy source schedule compared to a baseline schedule, as taught by Hyde. Doing so would allow display/communication and access of vehicle management systems for a user through existing or installed/other systems in the vehicle for, as recognized by Hyde (Paragraphs [0144]).

	Regarding claim 9, Steven discloses the computing device of claim 1. Steven does not disclose: wherein to receive the mission parameters comprises to receive one or more route parameters associated with the hybrid architecture vehicle.
	However in the same field of endeavor, Hyde teaches: wherein to receive the mission parameters comprises to receive one or more route parameters associated with the hybrid architecture vehicle (Paragraphs [0105]-[0107], i.e. optimizing energy usage by a vehicle in a particular configuration, i.e. along a route having a destination).
Therefore it would have been obvious before the effective filing date of the invention to modify the disclosure of Steven to incorporate wherein to receive the mission parameters comprises to receive one or more route parameters associated with the hybrid architecture vehicle, as taught by Hyde. Doing so would ensure vehicle operation in a cost-efficient/energy-efficient manner to perform the designated duties and functions of the vehicle in its application, as recognized by Hyde (Paragraphs [0095]).

Regarding claim 10, Steven discloses the computing device of claim 1. Steven further discloses: wherein to receive the optimization objective comprises to receive an optimization objective selected from net cost of operation per mile (Paragraphs [0312]-[0313], i.e. net energy-related cost), …, component lifetime (Paragraphs [0168] and [0312]-[0313], i.e. lifetime replacement cost requires lifetime of component), total cost of ownership ( Paragraphs [0168] and [0312]-[0313], i.e. lifetime replacement cost), and…
Steven does not disclose: wherein to receive the optimization objective comprises to receive an optimization objective selected from net cost of operation per mile, uptime, component lifetime, total cost of ownership, and range.
However in the same field of endeavor, Hyde teaches: wherein to receive the optimization objective comprises to receive an optimization objective selected from net cost of operation per mile, uptime (Paragraph [0168], i.e. Hyde teaches the battery configurations factoring uptime of vehicle. Steven above discloses the “wherein…”), component lifetime, total cost of ownership, and range (Paragraph [0168], i.e. Hyde teaches the battery configurations factoring range of vehicle. Steven above discloses the “wherein…”). 
The motivation to combine the references is the same as stated above for claim 9.

Conclusion
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure, and may be found on an accompanying PTO-892, when applicable. When a PTO-
892 exists, all cited references have either (a) been utilized in the above rejections for their
specific teachings (wherein relevant teachings are cited to within the prior art rejections above in
specific association with the limitation/-s that they disclose, teach, suggest, or render obvious),
(b) have significant relevance to the application as a whole (analogous art), or (c) have
significant relevance to one or more specific limitation/-s within the claims. If a cited reference
does not pre-date the effective filing date of the instant application, despite not being “prior” art,
it still represents a current state of the art that may be found useful to the Applicant. Currently, it
is the Office’s belief that the reason/-s for why a particular reference has been included in any
past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the
Examiner can provide an explanation within a future Office action and/or during a future
interview. Johannesson Mardh et al. (US 2017/0320481) discloses A hybrid vehicle includes a drive train, an electrical energy source coupled to the drive train and electrically connected to an electric energy storage device having a state-of-charge, and a non-electrical energy source coupled to the drive-train (Abstract).
Uyeki (US 2014/0312839) discloses a computer-implemented method for electric vehicle charging analysis and feedback (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL REICH whose telephone number is (571) 272-5286.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.T.R./Examiner, Art Unit 3663                                                                                                                                                                                                        
/THOMAS E WORDEN/Primary Examiner, Art Unit 3663